Case: 19-60622     Document: 00515680653         Page: 1     Date Filed: 12/21/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-60622                       December 21, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Albino Montoya-Velazquez, also known as Albino Montoya
   Velazquez,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 239 872


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Albino Montoya-Velazquez petitions for review of a
   decision of the Board of Immigration Appeals (BIA). The BIA dismissed an
   appeal from an order of the immigration judge (IJ) denying asylum,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60622      Document: 00515680653          Page: 2    Date Filed: 12/21/2020




                                    No. 19-60622


   withholding of removal, and relief under the Convention Against Torture
   (CAT). In his appellate submissions, Montoya-Velazquez requests that this
   court remand the case to the BIA, contending, inter alia, that the BIA applied
   the incorrect standard of review to his claim for relief under the CAT. We
   deny the petition for review.
          To establish a well-founded fear of future persecution, the applicant
   must demonstrate that: (1) he has a fear of persecution in his country of
   nationality because of an actual or imputed protected ground; (2) there is a
   reasonable possibility of suffering such persecution if he were to return to
   that country; and (3) he is unable or unwilling to return to or avail himself of
   the protection of that country because of such persecution. 8 C.F.R. §
   1208.13(b)(2)(i). An applicant must satisfy both a subjective and an objective
   component to establish a well-founded fear of future persecution. I.N.S. v.
   Cardoza-Fonseca, 480 U.S 421, 431 (1987) (internal citations omitted). To
   meet the objective element of the test, the applicant must establish that (1)
   the applicant possesses a belief or characteristic that a persecutor would seek
   to overcome by punishment of some sort; (2) the persecutor is already aware,
   or could become aware, that the applicant possess this belief or characteristic;
   (3) the persecutor has the capability of punishing the alien; and (4) the
   persecutor has the inclination to punish the alien. Zhao v. Gonzales, 404 F.3d
   295, 307-308 (5th Cir. 2005) (internal citations omitted).
          The IJ concluded that although Montoya-Velazquez’s fear was
   subjectively real, it was not objectively reasonable. Montoya-Velazquez
   contends that the IJ did not work through the “four-part framework” to
   determine whether his fear of persecution is objectively reasonable.
   Montoya-Velazquez further maintains that the BIA erred by not conducting
   a de novo analysis applying the four-part framework.




                                          2
Case: 19-60622      Document: 00515680653           Page: 3     Date Filed: 12/21/2020




                                     No. 19-60622


          The IJ did not cite the four-part framework in his opinion, but it is
   apparent from the record that the IJ applied it. Because the IJ applied the
   proper framework, the BIA properly refrained from conducting a de novo
   analysis.
          Montoya-Velazquez further asserts that the IJ engaged in predictive
   fact-finding not supported by the record to reach the conclusion that his fear
   is not objectively reasonable. Despite not weighing the evidence as Montoya-
   Velazquez would have preferred, the IJ’s findings are based on substantial
   evidence. Nothing in the record compels a contrary conclusion. Montoya-
   Velazquez thus failed to establish eligibility for asylum relief. See 8 U.S.C. §
   1101(a)(42)(A); Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          An applicant must bear a heavier burden of proof when seeking
   withholding than he must when seeking asylum. See Orellana-Monson, 685
   F.3d at 518. An applicant who fails to establish eligibility for asylum thus fails
   to establish eligibility for withholding. Id. Montoya-Velazquez failed to
   establish eligibility for asylum, so he failed to establish eligibility for
   withholding of removal. See id.
          Montoya-Velazquez also contends that the BIA applied the wrong
   standard of review to his CAT claim. He argues that the BIA reviewed his
   claim for “clear error” when a de novo standard of review should have been
   applied, so that this legal error requires that his case be remanded to the BIA
   for application of the correct standard of review. This argument lacks merit.
   The BIA used the clear error standard of review to analyze the IJ’s factual
   findings regarding Montoya-Velazquez’s claim for CAT relief. The BIA
   reviews the IJ’s factual findings for clear error. Alvarado de Rodriguez v.
   Holder, 585 F.3d 227, 234 (5th Cir. 2009); 8 C.F.R. § 1003.1(d)(3)(I).
          A claim for protection under the CAT requires the alien to show “that
   it is more likely than not that he or she would be tortured if removed to the




                                           3
Case: 19-60622        Document: 00515680653        Page: 4   Date Filed: 12/21/2020




                                    No. 19-60622


   proposed country of removal.” 8 C.F.R. § 208.16(c)(2); Efe v. Ashcroft, 293
   F.3d 899, 907 (5th Cir. 2002). Despite his subjective fear, Montoya-
   Velazquez failed to establish that it was more likely than not that he would be
   tortured in Mexico.      The IJ thus properly determined that Montoya-
   Velazquez is not entitled to relief under the CAT, and the BIA properly
   affirmed that ruling. See 8 C.F.R. § 208.16(c)(2); Efe, 293 F.3d at 907.
          Finally, Montoya-Velazquez argues that the IJ omitted any
   consideration of evidence of his country’s condition, depriving him of due
   process and resulting in substantial prejudice. This argument lacks merit.
   An order of removal will be reversed on due process grounds if an applicant
   establishes that his deportation proceedings were fundamentally unfair so
   that he was “denied the opportunity to be heard or present evidence.”
   Toscano-Gil v. Trominski, 210 F.3d 470, 474 (5th Cir. 2000). Montoya-
   Velazquez’s only evidence that the IJ did not consider the country condition
   evidence is that the IJ reached a conclusion contrary to the one he sought.
   That is insufficient to establish that Montoya-Velazquez was denied due
   process. See id.
          PETITION FOR REVIEW DENIED.




                                         4